Exhibit 10.37

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

GOODMAN GLOBAL, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of December 23, 2004 (the
“Grant Date”) by and between Goodman Global, Inc., a Delaware corporation (the
“Company”) and                         , an employee of the Company (or one of
its Subsidiaries), hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the Company wishes to carry out the 2004 Stock Option Plan of Goodman
Global, Inc. (as it may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 6.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Stock Option provided for herein to the Optionee as an inducement to enter into
or remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1    “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act.

Section 1.2    “Average Invested Capital” for a given year means the quotient of
(x) sum of the Invested Capital of the Company as of the last day of each of the
thirteen calendar months commencing with December of the year immediately prior
to such year and ending with December of the year in question divided by (y) 13.

 



--------------------------------------------------------------------------------

Section 1.3    “Cause” shall mean the Company or a Subsidiary having “Cause” to
terminate the Optionee’s employment, as defined in any employment, severance or
other written agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Company or a Subsidiary shall have
“Cause” to terminate the Optionee’s employment upon: (a) the Optionee’s willful
failure to substantially perform his duties as set forth in any employment or
severance agreement or otherwise (other than any such failure resulting from the
Optionee’s Disability) which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure; (b) the Optionee’s
willful failure to carry out, or comply with, in any material respect any lawful
and reasonable directive of the Board or his superiors, which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure; (c) the Optionee’s commission at any time of any act or omission that
results in, or that may reasonably be expected to result in, a conviction, plea
of no contest or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (d) the Optionee’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
while performing the Optionee’s duties and responsibilities; or (e) the
Optionee’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, or breach of fiduciary duty against the
Company (or any predecessor thereto or successor thereof).

Section 1.4    “Change in Control” shall mean the first to occur of the
following events:

(a) The consummation of (i) a direct or indirect sale or other disposition of
all or substantially all the assets of the Company, or (ii) a change in
ownership or control of the Company effected through a transaction or series of
transactions (other than an offering of common stock of the Company, par value
$0.01 per share, by the Company (of either treasury shares or newly issued
shares) to the general public through a registration statement filed with the
Securities and Exchange Commission) (each, a “Business Combination”) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries, the Principal Stockholder or any “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company or the Principal Stockholder) (collectively, a
“Business Combination Person”) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than (A) fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition, or (B) an amount greater than the amount owned or
controlled, directly or indirectly, by the Principal Stockholder of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; provided that, notwithstanding the foregoing, a Change in
Control shall not be deemed to occur pursuant to this Section 1.4 unless a
majority of the members of the board of directors (or similar governing body) of
the entity resulting from such Business Combination are employees of the
Business Combination Person; or

(b) A majority of the members of the Board cease to be Continuing Directors; or

 

2



--------------------------------------------------------------------------------

(c) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Section 1.5    “Committee” shall have the meaning set forth in the Recitals
hereto.

Section 1.6    “Common Stock” shall have the meaning set forth in the Recitals
hereto.

Section 1.7    “Company” shall have the meaning set forth in the Recitals
hereto.

Section 1.8    “Continuing Director” means any person who either (i) was a
member of the Board as of the date of this Agreement; or (ii) was nominated for
election or elected to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election.

Section 1.9    “Disability” shall mean “Disability” as defined in any employment
or severance agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment or severance agreement containing
such a definition, “Disability” shall mean the Optionee’s inability to perform,
with or without reasonable accommodation, the essential functions of the
Optionee’s position for a total of three months during any six month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to the Optionee
or the Optionee’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed.

Section 1.10    “EBITDA” for a given period shall mean the sum of (a) the
consolidated net income before interest, taxes, depreciation, amortization, and
extraordinary items and (b) any management or similar fees charged to the
Company by any Principal Stockholder (but only to the extent such fees are
deducted from the net income described in the preceding subsection (a)), all as
reflected on the Company’s audited consolidated financial statements for such
period; provided, however, the impact of purchase accounting adjustments on
inventory and related cost of sales as a result of the consummation of the
transactions contemplated by that certain Asset Purchase Agreement by and among
Goodman Global Holdings, Inc., a Texas corporation (“Goodman (Texas)”), the
Company, and Goodman Global Holdings, Inc. (f/k/a Frio, Inc.), a Delaware
corporation, dated as of November 18, 2004, providing for the Company’s purchase
of substantially all the assets of Goodman (Texas) shall be excluded in
determining EBITDA. Consolidated net income shall be determined in accordance
with generally accepted accounting principles except that gains or losses from
extraordinary, unusual or non-recurring items may be excluded in the discretion
of the Committee.

Section 1.11    “EBITDA Target” for a given period shall be as set forth in
Exhibit A of this Agreement, subject to the provisions of Section 4.6.

Section 1.12    “Good Reason” shall mean the Optionee having “Good Reason” to
terminate his employment, as defined in any employment, severance or other
written agreement between the Optionee and the Company or an Affiliate;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Optionee shall have “Good Reason” to
terminate the his employment upon occurrence of any of the following:
(i) failure of the Company or its shareholders to continue the Optionee in that
position, or any other substantially similar position, as he holds as of the
effective date of this

 

3



--------------------------------------------------------------------------------

Agreement; (ii) a material diminution in the nature or scope of the Optionee’s
responsibilities, duties or authority; (iii) failure of the Company to make any
material payment or provide any material benefit under any employment or
severance agreement; or (iv) the Company’s material breach of any employment or
severance agreement or any Option agreement; provided, however, that
notwithstanding the foregoing the Optionee may not resign his employment for
Good Reason unless: (A) the Optionee provides the Company with at least 30 days
prior written notice of his intent to resign for Good Reason (which notice is
provided not later than the 30th day following the occurrence of the event
constituting Good Reason) and (B) the Company has not remedied the alleged
violation(s) within the 30-day period.

Section 1.13    “Grant Date” shall have the meaning set forth in the Recitals
hereto.

Section 1.14    “Invested Capital” means as of a given date, (a) the
consolidated total assets of the Company minus (b) the sum of (i) cash,
(ii) identifiable and unidentifiable intangibles including goodwill,
(iii) deferred income tax assets, (iv) deferred financing costs, (v) trade
accounts payable and (vi) current accrued expenses including warranty expenses
of the Company on a consolidated basis, all as reflected on the Company’s
balance sheet as of such date. Invested Capital shall be determined in
accordance with generally accepted accounting principles provided that
extraordinary, unusual or non-recurring items may be excluded in the discretion
of the Committee.

Section 1.15    “Management Stockholders Agreement” shall mean that certain
Stockholders Agreement dated as of December 23, 2004, by and among the Company,
Goodman Global Holdings, Inc. (f/k/a Frio, Inc.), a Delaware corporation, Frio
Holdings, LLC, a Delaware limited liability company, and certain other
stockholders of the Company who are signatories thereto.

Section 1.16    “Option” shall mean the Non-Qualified Stock Option to purchase
Common Stock granted under this Agreement.

Section 1.17    “Plan” shall have the meaning set forth in the Recitals hereto.

Section 1.18    “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

Section 1.19    “Preferred Stock” shall mean the Company’s 9.5% Series A
Cumulative Senior Redeemable Exchangeable Preferred Stock, par value $.01 per
share, or if the Preferred Stock is no longer outstanding the class of capital
stock issued in exchange for, or in lieu of Preferred Stock.

Section 1.20    “Principal Stockholders” shall mean Frio Holdings, LLC, a
Delaware limited liability company, and its Affiliates.

Section 1.21    “Return on Invested Capital” for a given year means the quotient
of (x) the consolidated net income of the Company for such year as reflected on
the Company’s audited financial statements for such year divided by (y) Average
Invested Capital for such year. Consolidated net income shall be determined in
accordance with generally accepted accounting principles except that gains or
losses from extraordinary, unusual or non-recurring items may be excluded in the
discretion of the Committee.

 

4



--------------------------------------------------------------------------------

Section 1.22    “Return on Invested Capital Threshold” for a given period shall
be set forth on Exhibit A of this Agreement, subject to the provisions of
Section 4.6.

Section 1.23    “Termination of Employment” shall mean the time when the
employee-employer relationship between an Optionee and the Company (and all of
its subsidiaries or Affiliates) is terminated for any reason, with or without
cause, including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment by the Company (or one of its subsidiaries or
Affiliates). For the avoidance of doubt, the parties acknowledge and agree that
the last sentence of Section 1.30 of the Plan shall not apply with respect to
the Option granted hereunder.

ARTICLE II.

GRANT OF OPTION

Section 2.1    Grant of Option. In consideration of the Optionee’s agreement to
enter into or remain in the employ of the Company or one of its Subsidiaries,
and for other good and valuable consideration, as of the Grant Date, the Company
irrevocably grants to the Optionee the Option to purchase any part or all of an
aggregate of              shares of Common Stock upon the terms and conditions
set forth in the Plan and this Agreement; provided, however, that in the event
any shares of Common Stock, or any rights, warrants, options or other securities
directly or indirectly exchangeable, convertible or exercisable to purchase
Common Stock, are issued in exchange for, in conversion of or as a dividend,
interest or other distribution on account of the Preferred Stock (or any
Holdings Notes, as such term is defined in the certificate of designation with
respect to the Preferred Stock) (a “Preferred Issuance Event”) the number of
shares of Common Stock issuable upon the exercise of this Option shall be
adjusted ratably such that the number of shares of Common Stock issuable upon
exercise constitutes the same percentage of the shares of Common Stock
outstanding on a Fully Diluted Basis (as defined below) after giving effect to
such adjustment and the Preferred Issuance Event as the percentage which the
shares of Common Stock issuable upon the exercise of this Option constituted of
the shares of Common Stock outstanding on a Fully Diluted Basis immediately
prior to the Preferred Issuance Event. For the purposes hereof, the term “Fully
Diluted Basis” shall mean all shares of Common Stock outstanding or issuable
upon the exercise, conversion or exchange of all then outstanding securities,
option, warrants or rights which are, directly or indirectly, exercisable,
convertible or exchangeable for Common Stock plus any and all shares reserved
pursuant to the Plan, and any other stock option, stock incentive or similar
plan, which are not then the subject of outstanding options or other awards.

 

5



--------------------------------------------------------------------------------

Section 2.2    Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Sections 7.1, 7.2 and 7.3 thereof.

Section 2.3    Option Price. The purchase price of the shares of Common Stock
covered by the Option shall be $40 per share (without commission or other
charge).

ARTICLE III.

EXERCISABILITY

Section 3.1    Commencement of Exercisability

(a) Subject to subsection (e) and Section 3.3, 50% of the Option shall become
exercisable in four equal and cumulative installments provided that the Optionee
remains continuously employed in active service by the Company from the Grant
Date through such date as follows:

(i) The first installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2005;

(ii) The second installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2006;

(iii) The third installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2007; and

(iv) The fourth installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2008.

(b) Subject to subsections (c) and (e) and Section 3.3, 50% of the shares
subject to the Option shall become fully exercisable on the eighth anniversary
of the Grant Date provided that the Optionee remains continuously employed in
active service by the Company from the Grant Date through such date.

(c) Notwithstanding subsection (b) but subject to subsections (e) and (f) and
Section 3.3:

(i) An installment consisting of 10% of the shares covered by the Option shall
become exercisable on December 31 of each calendar year 2005 through 2009 if the
EBITDA as of such December 31 equals or exceeds the applicable EBITDA Target for
such year and the Return on Invested Capital Threshold for such year is met;
provided that such installment shall not be exercisable until the EBITDA and
Return on Invested Capital as of such December 31, have been determined (in all
events to occur not more than 80 days following such December 31); provided,
that in the event that such targets have been met for a period, the applicable
installments shall be deemed to be exercisable notwithstanding that the Optionee
had a Termination of Employment (other than by the Company for Cause or by the
Optionee without Good Reason) after such December 31, but prior to the
determination of EBITDA and Return on Invested Capital.

 

6



--------------------------------------------------------------------------------

(ii) If the EBITDA as of the end of any calendar year 2005 through 2008 is less
than the applicable EBITDA Target with respect to such year (any such year a
“Missed Year”), that portion of the Option that was subject to accelerated
exercisability pursuant to Section 3.1(c)(i) with respect to the Missed Year
(and which did not become exercisable with respect to such Missed Year) shall
become exercisable on December 31 of the calendar year immediately following the
Missed Year, provided that the EBITDA as of such immediately following
December 31 equals or exceeds the applicable EBITDA Target for the calendar year
immediately following the Missed Year; provided that such installment shall not
be exercisable until the EBITDA and Return on Invested Capital as of such
December 31, have been determined (in all events to occur not more than 80 days
following such December 31); provided, that in the event that such targets have
been met for a period, the applicable installments shall be deemed to be
exercisable notwithstanding that the Optionee had a Termination of Employment
(other than by the Company for Cause or by the Optionee without Good Reason)
after such December 31, but prior to the determination of EBITDA and Return on
Invested Capital.

(d) The Committee shall make the determination as to whether the respective
EBITDA Targets have been met, and shall determine the extent, if any, to which
the Option has become exercisable, on any such date after the applicable date of
determination as the Committee in its sole discretion shall reasonably determine
in good faith; provided, however, that with respect to each calendar year such
date shall not be later than the 80th day following December 31 of such calendar
year and shall provide prompt written notice to the Optionee of such
determination.

(e) Notwithstanding the foregoing provisions of this Section 3.1, but subject to
Section 3.3, (i) any portion of the Option described in Section 3.1(a) that has
not theretofore become vested and exercisable shall become fully vested and
exercisable immediately prior to the effective date of a Change in Control and
(ii) the Option shall become vested and exercisable with respect to all shares
that, as of the date of a Change in Control (A) are eligible to become vested
pursuant to Section 3.1(c)(i) above and (B) if the Change in Control occurs
following July 1 of any year and the Committee determines in good faith that
absent such Change in Control the applicable EBITDA Target would be met with
respect to such year, are eligible to become vested pursuant to
Section 3.1(c)(ii) above (but the Option shall not become vested with respect to
any shares that are eligible to become vested only upon the eighth anniversary
of the date of grant pursuant to Section 3.1(b) above).

(f) Except as set forth in Section 3.1(c), no portion of the Option which is
unexercisable at Termination of Employment shall thereafter become exercisable.

 

7



--------------------------------------------------------------------------------

Section 3.2    Duration of Exercisability. The installments provided for in
Section 3.1 are cumulative. Each such installment which becomes exercisable
pursuant to Section 3.1 shall remain exercisable until it becomes unexercisable.

Section 3.3    Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

(b) Except as the Committee may otherwise approve, the 90th day following the
date of the Optionee’s Termination of Employment for any reason other than
(i) termination by the Company for Cause or due to Disability; or (ii) the
Optionee’s death; or

(c) Except as the Committee may otherwise approve, the date of the Optionee’s
Termination of Employment by reason of termination by the Company for Cause; or

(d) In the case of a Termination of Employment by the Company due to Disability
or as a result of the Optionee’s death, the expiration of 12 months from the
date of the Optionee’s Termination of Employment; or

(e) Unless otherwise determined by the Committee, the occurrence of a Change in
Control, provided that any portion of the Option which is or becomes exercisable
as of the occurrence of the Change in Control may be exercised concurrently
therewith.

Section 3.4    Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable; provided, however, that each partial exercise shall be for not
less than 100 shares and shall be for whole shares only.

Section 3.5    Exercise of Option. The exercise of the Option shall be governed
by the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan; provided, however, that
notwithstanding Section 5.3 of the Plan, in the event that Optionee’s
Termination of Employment is by the Company without Cause or by the Optionee for
Good Reason and such Termination of Employment occurs prior to an Initial Public
Offering: (a) any portion of the Option that is exercisable following the date
of such Termination of Employment may be exercised by delivery to the Company’s
corporate secretary of full payment for the shares with respect to which the
Option is thereby exercised, which payment may be made in the form of (i) cash
or personal, certified, or bank cashier check; or (ii) surrender of shares of
Common Stock which have been owned by the Optionee for more than six months duly
endorsed for transfer to the Company with a Fair Market Value (solely for these
purposes, as determined in accordance with the terms of the Management
Stockholders Agreement) on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; and (b) the payment to the
Company of all amounts necessary to satisfy any and all federal, state and local
tax withholding requirements arising in connection with the exercise of the
Option, may be made in shares of Common Stock which have been owned by the
Optionee for more than six months, enclosed for transfer to the Company with a
Fair Market Value (solely for these purposes, as determined in accordance with
the terms of the Management Stockholders Agreement) on the date of delivery
equal to the amounts necessary to

 

8



--------------------------------------------------------------------------------

satisfy any and all federal, state and local tax withholding requirements
arising in connection with the exercise of the Option; and, provided, further,
that, notwithstanding anything to the contrary in Section 5.3 of the Plan,
following an Initial Public Offering, the Optionee may (unless the Committee
determines that the method of exercise described in this proviso is reasonably
likely to violate any applicable law, rule or regulation) exercise the Option,
or any exercisable portion thereof, by delivery to the corporate secretary of
notice that the Optionee has placed a market sell order with a broker with
respect to shares of Common Stock then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price.

ARTICLE IV.

OTHER PROVISIONS

Section 4.1    Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Subsidiaries or shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause, except as may otherwise be provided by any written agreement
entered into by and between the Company and the Optionee.

Section 4.2    Shares Subject to Plan and Management Stockholders Agreement;
Entire Agreement. The Optionee acknowledges that any shares acquired upon
exercise of the Option are subject to the terms of the Plan and the Management
Stockholders Agreement. The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement, including, without limitation, that certain Binding Management
Compensation Term Sheet by and between the Optionee and the Company dated as of
November 18, 2004. The parties further intend that this Agreement (together with
the Plan and the Management Stockholders Agreement) shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

Section 4.3    Construction. This Agreement shall be administered, interpreted
and enforced under the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof, or principles of conflicts of law of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 4.4    Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

9



--------------------------------------------------------------------------------

Section 4.5    Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Committee or the Board, provided that, except as
provided by Section 7.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.

Section 4.6    Adjustments in EBITDA and Return on Invested Capital Targets. The
EBITDA and Return on Invested Capital Targets specified in Exhibit A are based
upon certain revenue and expense assumptions about the future business of the
Company as of the date the Option is granted. Accordingly, in the event that,
after such date, the Committee determines, in its sole discretion in
consultation with the Company’s Chief Executive Officer, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution, diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to the Option, then
the Committee shall, in good faith and in such manner as it may deem equitable,
adjust the amounts set forth on Exhibit A to reflect the projected effect of
such transaction(s) or event(s) on EBITDA and/or Return on Invested Capital,
subject to Section 7.1 of the Plan.

Section 4.7    Corporate Events and Other Adjustments. Any and all adjustments
made to this Option pursuant to Sections 7.1(a) or 7.1(b) of the Plan or
pursuant to Section 4.6 of this Agreement shall be made by the Committee in
consultation with the Company’s Chief Executive Officer, and the Committee shall
use its good faith best efforts to make any such adjustment in a manner that it
determines is not reasonably likely to (a) dilute or diminish the potential
benefits of this Option, (b) decrease the likelihood of the achievement of
EBITDA and Return on Invested Capital Targets, or (c) otherwise materially
reduce the value of the Option (all as compared to the facts and circumstances
applicable prior to such adjustment and the applicable transaction or event).

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

GOODMAN GLOBAL, INC. By:        Name:        Title:             [Optionee]      
  Residence Address:          

 

Optionee’s Social Security Number:        

 

11



--------------------------------------------------------------------------------

EXHIBIT A

NON-QUALIFIED STOCK OPTION AGREEMENT

EBITDA TARGETS AND RETURN ON INVESTED CAPITAL THRESHOLDS

($ Millions)

Year Ending December 31

 

     2005     2006     2007     2008     2009  

EBITDA Target

  $ 185     $ 230     $ [       ]   $ [       ]   $ [       ]

Return on Invested Capital Thresholds* 

             %              %              %              %              %

*    To be established by the Committee in consultation with the Company’s Chief
Executive Officer and Chief Financial Officer in accordance with the principles
set forth in that certain letter agreement dated as of December 22, 2004 by and
among the Company’s Chief Executive Officer, the Company’s Chief Financial
Officer and a representative of Frio Holdings, LLC.

 

A-1



--------------------------------------------------------------------------------

FIRST AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT

This First Amendment to the Non-Qualified Stock Option Agreement, dated as of
March         , 2006, and effective only upon the date of the consummation of an
Initial Public Offering (as defined in the 2004 Stock Option Plan of Goodman
Global, Inc.) (the “Effective Date”), is made by and between Goodman Global,
Inc., a Delaware corporation (the “Company”), and              (the
“Executive”).

WHEREAS, the Executive entered that certain Non-Qualified Stock Option Agreement
(dated and effective as of December 23, 2004, the “Option Agreement”);

WHEREAS, the Company and the Executive have mutually agreed that it is in their
best interest to amend the Option Agreement pursuant to the terms set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree that, effective as of the date hereof, the
Agreement is hereby amended as follows:

1.    Section 1.10 of the Option Agreement shall be amended by adding a sentence
to the end thereof, to read in its entirety as follows:

Notwithstanding any of the forgoing, the vesting of the Option pursuant to
Section 3.1(b)(i) shall be excluded in determining EBITDA.

2.    Section 3.1(b) of the Option Agreement shall be amended by to read in its
entirety as follows:

(i) An Installment consisting of 10% of the shares covered by the Option shall
become exercisable upon the consummation of an Initial Public Offering and
(ii) subject to subsections (c) and (e) and Section 3.3, 40% of the shares
subject to the Option shall become fully exercisable on the eighth anniversary
of the Grant Date provided that the Optionee remains continuously employed in
active service by the Company from the Grant Date through such date.

3.    The number “2009” found in Section 3.1(c)(i) of the Option Agreement shall
be replaced with the number “2008”.

4.    Section 3.5 of the Option Agreement shall be amended to read in its
entirety as follows:

Section 3.5    Exercise of Option. The exercise of the Option shall be governed
by the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan; provided, however, that
notwithstanding Section 5.3 of



--------------------------------------------------------------------------------

the Plan: (a) any portion of the Option that is exercisable may be exercised by
delivery to the Company’s corporate secretary of full payment for the shares
with respect to which the Option is thereby exercised, which payment may be made
in the form of (i) cash or personal, certified, or bank cashier check;
(ii) surrender of shares of Common Stock, which have been owned by the Optionee
for at least six months (or such other minimum length of time as the Committee
determines from time to time to be necessary to avoid adverse accounting
consequences or violation of any applicable law, rule or regulation), duly
endorsed for transfer to the Company with a Fair Market Value (solely for these
purposes, as determined in accordance with the terms of the Management
Stockholders Agreement) on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof, or (iii) any combination of
the foregoing; and (b) the payment to the Company of all amounts necessary to
satisfy any and all federal, state and local tax withholding requirements
arising in connection with the exercise of the Option or any portion thereof,
may be made in shares of Common Stock, which have been owned by the Optionee for
at least six months (or such other minimum length of time as the Committee
determines from time to time to be necessary to avoid adverse accounting
consequences or violation of any applicable law, rule or regulation), enclosed
for transfer to the Company with a Fair Market Value (solely for these purposes,
as determined in accordance with the terms of the Management Stockholders
Agreement) on the date of delivery equal to the amounts necessary to satisfy the
portion of such federal, state and local tax withholding requirements arising in
connection with the exercise of the Option which the Optionee elects to be so
satisfied; and, provided, further, that, notwithstanding anything to the
contrary in Section 5.3 of the Plan, following an Initial Public Offering, the
Optionee may (unless the Committee determines that the method of exercise
described in this proviso is reasonably likely to violate any applicable law,
rule or regulation) exercise the Option, or any exercisable portion thereof, by
delivery to the corporate secretary of notice that the Optionee has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price.

* * * * *

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Agreement as of the day and year first above written.

 

EXECUTIVE   

[Name]

GOODMAN GLOBAL, INC.

  

By:

    

Its:

    

 

3



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

GOODMAN GLOBAL, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of             , 2005 (the
“Grant Date”) by and between Goodman Global, Inc., a Delaware corporation (the
“Company”) and                         , an employee of the Company (or one of
its Subsidiaries), hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the Company wishes to carry out the 2004 Stock Option Plan of Goodman
Global, Inc. (as it may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 6.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Stock Option provided for herein to the Optionee as an inducement to enter into
or remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1 “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act.

Section 1.2 “Average Invested Capital” for a given year means the quotient of
(x) sum of the Invested Capital of the Company as of the last day of each of the
thirteen calendar months commencing with December of the year immediately prior
to such year and ending with December of the year in question divided by (y) 13.

Section 1.3 “Cause” shall mean the Company or a Subsidiary having “Cause” to
terminate the Optionee’s employment, as defined in any employment, severance or
other written agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the



--------------------------------------------------------------------------------

Company or a Subsidiary shall have “Cause” to terminate the Optionee’s
employment upon: (a) the Optionee’s willful failure to substantially perform his
duties as set forth in any employment or severance agreement or otherwise (other
than any such failure resulting from the Optionee’s Disability) which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) the Optionee’s willful failure to carry out, or
comply with, in any material respect any lawful and reasonable directive of the
Board or his superiors, which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure; (c) the Optionee’s
commission at any time of any act or omission that results in, or that may
reasonably be expected to result in, a conviction, plea of no contest or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude; (d) the Optionee’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s premises or while performing the
Optionee’s duties and responsibilities; or (e) the Optionee’s commission at any
time of any act of fraud, embezzlement, misappropriation, material misconduct,
or breach of fiduciary duty against the Company (or any predecessor thereto or
successor thereof).

Section 1.4 “Change in Control” shall mean the first to occur of the following
events:

(a) The consummation of (i) a direct or indirect sale or other disposition of
all or substantially all the assets of the Company, or (ii) a change in
ownership or control of the Company effected through a transaction or series of
transactions (other than an offering of common stock of the Company, par value
$0.01 per share, by the Company (of either treasury shares or newly issued
shares) to the general public through a registration statement filed with the
Securities and Exchange Commission) (each, a “Business Combination”) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries, the Principal Stockholder or any “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company or the Principal Stockholder) (collectively, a
“Business Combination Person”) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than (A) fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition, or (B) an amount greater than the amount owned or
controlled, directly or indirectly, by the Principal Stockholder of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; provided that, notwithstanding the foregoing, a Change in
Control shall not be deemed to occur pursuant to this Section 1.4 unless a
majority of the members of the board of directors (or similar governing body) of
the entity resulting from such Business Combination are employees of the
Business Combination Person; or

(b) A majority of the members of the Board cease to be Continuing Directors; or

(c) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Section 1.5 “Committee” shall have the meaning set forth in the Recitals hereto.

 

2



--------------------------------------------------------------------------------

Section 1.6 “Common Stock” shall have the meaning set forth in the Recitals
hereto.

Section 1.7 “Company” shall have the meaning set forth in the Recitals hereto.

Section 1.8 “Continuing Director” means any person who either (i) was a member
of the Board as of the date of this Agreement; or (ii) was nominated for
election or elected to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election.

Section 1.9 “Disability” shall mean “Disability” as defined in any employment or
severance agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment or severance agreement containing
such a definition, “Disability” shall mean the Optionee’s inability to perform,
with or without reasonable accommodation, the essential functions of the
Optionee’s position for a total of three months during any six month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to the Optionee
or the Optionee’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed.

Section 1.10 “EBITDA” for a given period shall mean the sum of (a) the
consolidated earnings before interest, taxes, depreciation, amortization, and
extraordinary items and (b) any management or similar fees charged to the
Company by any Principal Stockholder (but only to the extent such fees are
deducted from the earnings described in the preceding subsection (a)), all as
reflected on the Company’s audited consolidated financial statements for such
period; provided, however, the impact of purchase accounting adjustments on
inventory and related cost of sales as a result of the consummation of the
transactions contemplated by that certain Asset Purchase Agreement by and among
Goodman Global Holdings, Inc., a Texas corporation (“Goodman (Texas)”), the
Company, and Goodman Global Holdings, Inc. (f/k/a Frio, Inc.), a Delaware
corporation, dated as of November 18, 2004, providing for the Company’s purchase
of substantially all the assets of Goodman (Texas) shall be excluded in
determining EBITDA. Consolidated net income shall be determined in accordance
with generally accepted accounting principles except that gains or losses from
extraordinary, unusual or non-recurring items may be excluded in the discretion
of the Committee.

Section 1.11 “EBITDA Target” for a given period shall be as set forth in Exhibit
A of this Agreement, subject to the provisions of Section 4.6.

Section 1.12 “Good Reason” shall mean the Optionee having “Good Reason” to
terminate his employment, as defined in any employment, severance or other
written agreement between the Optionee and the Company or an Affiliate;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Optionee shall have “Good Reason” to
terminate the his employment upon occurrence of any of the following:
(i) failure of the Company or its shareholders to continue the Optionee in that
position, or any other substantially similar position, as he holds as of the
effective date of this Agreement; (ii) a material diminution in the nature or
scope of the Optionee’s responsibilities, duties or authority; (iii) failure of
the Company to make any material payment or provide any material benefit under
any employment or severance agreement; or (iv) the Company’s material breach of
any employment or severance agreement or any Option agreement; provided,
however,

 

3



--------------------------------------------------------------------------------

that notwithstanding the foregoing the Optionee may not resign his employment
for Good Reason unless: (A) the Optionee provides the Company with at least 30
days prior written notice of his intent to resign for Good Reason (which notice
is provided not later than the 30th day following the occurrence of the event
constituting Good Reason) and (B) the Company has not remedied the alleged
violation(s) within the 30-day period.

Section 1.13 “Grant Date” shall have the meaning set forth in the Recitals
hereto.

Section 1.14 “Invested Capital” means as of a given date, (a) the consolidated
total assets of the Company minus (b) the sum of (i) cash, (ii) identifiable and
unidentifiable intangibles including goodwill, (iii) deferred income tax assets,
(iv) deferred financing costs, (v) trade accounts payable and (vi) current
accrued expenses including warranty expenses of the Company on a consolidated
basis, all as reflected on the Company’s balance sheet as of such date. Invested
Capital shall be determined in accordance with generally accepted accounting
principles provided that extraordinary, unusual or non-recurring items may be
excluded in the discretion of the Committee.

Section 1.15 “Option” shall mean the Non-Qualified Stock Option to purchase
Common Stock granted under this Agreement.

Section 1.16 “Plan” shall have the meaning set forth in the Recitals hereto.

Section 1.17 “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

Section 1.18 “Principal Stockholders” shall mean Frio Holdings, LLC, a Delaware
limited liability company, and its Affiliates.

Section 1.19 “Return on Invested Capital” for a given year means the quotient of
(x) the consolidated net income of the Company for such year as reflected on the
Company’s audited financial statements for such year divided by (y) Average
Invested Capital for such year. Consolidated net income shall be determined in
accordance with generally accepted accounting principles except that gains or
losses from extraordinary, unusual or non-recurring items may be excluded in the
discretion of the Committee.

Section 1.20 “Return on Invested Capital Threshold” for a given period shall be
set forth on Exhibit A of this Agreement, subject to the provisions of
Section 4.6.

Section 1.21 “Stockholders Agreement” shall mean the stockholders agreement by
and among the Company, Goodman Global Holdings, Inc., a Delaware corporation,
Frio Holdings, LLC, a Delaware limited liability company, and certain other
stockholders of the Company who are signatories thereto, in such form as shall
be determined by the Company.

 

4



--------------------------------------------------------------------------------

ARTICLE II.

GRANT OF OPTION

Section 2.1 Grant of Option. In consideration of the Optionee’s agreement to
enter into or remain in the employ of the Company or one of its Subsidiaries,
and for other good and valuable consideration, as of the Grant Date, the Company
irrevocably grants to the Optionee the Option to purchase any part or all of an
aggregate of              shares of Common Stock upon the terms and conditions
set forth in the Plan and this Agreement.

Section 2.2 Option Subject to Plan. The Option granted hereunder is subject to
the terms and provisions of the Plan, including without limitation, Article V
and Sections 7.1, 7.2 and 7.3 thereof.

Section 2.3 Option Price. The purchase price of the shares of Common Stock
covered by the Option shall be $40 per share (without commission or other
charge).

ARTICLE III.

EXERCISABILITY

Section 3.1 Commencement of Exercisability

(a) Subject to subsection (e) and Section 3.3, 50% of the Option shall become
exercisable in four equal and cumulative installments provided that the Optionee
remains continuously employed in active service by the Company from the Grant
Date through such date as follows:

(i) The first installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2005;

(ii) The second installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2006;

(iii) The third installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2007; and.

(iv) The fourth installment shall consist of 12.5% of the shares covered by the
Option and shall become exercisable on December 31, 2008.

(b) Subject to subsections (c) and (e) and Section 3.3, 50% of the shares
subject to the Option shall become fully exercisable on the eighth anniversary
of the Grant Date provided that the Optionee remains continuously employed in
active service by the Company from the Grant Date through such date.

(c) Notwithstanding subsection (b) but subject to subsections (e) and (f) and
Section 3.3:

(i) An installment consisting of 10% of the shares covered by the Option shall
become exercisable on December 31 of each calendar year 2005 through 2009 if the

5



--------------------------------------------------------------------------------

EBITDA as of such December 31 equals or exceeds the applicable EBITDA Target for
such year and the Return on Invested Capital Threshold for such year is met;
provided that such installment shall not be exercisable until the EBITDA and
Return on Invested Capital as of such December 31, have been determined (in all
events to occur not more than 80 days following such December 31).

(ii) If the EBITDA as of the end of any calendar year 2005 through 2008 is less
than the applicable EBITDA Target with respect to such year (any such year a
“Missed Year”), that portion of the Option that was subject to accelerated
exercisability pursuant to Section 3.1(c)(i) with respect to the Missed Year
(and which did not become exercisable with respect to such Missed Year) shall
become exercisable on December 31 of the calendar year immediately following the
Missed Year, provided that the EBITDA as of such immediately following
December 31 equals or exceeds the applicable EBITDA Target for the calendar year
immediately following the Missed Year; provided that such installment shall not
be exercisable until the EBITDA and Return on Invested Capital as of such
December 31, have been determined (in all events to occur not more than 80 days
following such December 31).

(d) The Committee shall make the determination as to whether the respective
EBITDA Targets have been met, and shall determine the extent, if any, to which
the Option has become exercisable, on any such date after the applicable date of
determination as the Committee in its sole discretion shall determine; provided,
however, that with respect to each calendar year such date shall not be later
than the 80th day following December 31 of such calendar year and shall provide
prompt written notice to the Optionee of such determination.

(e) Notwithstanding the foregoing provisions of this Section 3.1, but subject to
Section 3.3, (i) any portion of the Option described in Section 3.1(a) that has
not theretofore become vested and exercisable shall become fully vested and
exercisable immediately prior to the effective date of a Change in Control and
(ii) the Option shall become vested and exercisable with respect to all shares
that, as of the date of a Change in Control (A) are eligible to become vested
pursuant to Section 3.1(c)(i) above and (B) if the Change in Control occurs
following July 1 of any year and the Committee determines in good faith that
absent such Change in Control the applicable EBITDA Target would be met with
respect to such year, are eligible to become vested pursuant to
Section 3.1(c)(ii) above (but the Option shall not become vested with respect to
any shares that are eligible to become vested only upon the eighth anniversary
of the date of grant pursuant to Section 3.1(b) above).

(f) No portion of the Option which is unexercisable at Termination of Employment
shall thereafter become exercisable.

Section 3.2 Duration of Exercisability. The installments provided for in
Section 3.1 are cumulative. Each such installment which becomes exercisable
pursuant to Section 3.1 shall remain exercisable until it becomes unexercisable.

Section 3.3 Expiration of Option. The Option may not be exercised to any extent
by anyone after the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

 

6



--------------------------------------------------------------------------------

(b) Except as the Committee may otherwise approve, the 90th day following the
date of the Optionee’s Termination of Employment for any reason other than
(i) termination by the Company for Cause or due to Disability; or (ii) the
Optionee’s death; or

(c) Except as the Committee may otherwise approve, the date of the Optionee’s
Termination of Employment by reason of termination by the Company for Cause; or

(d) In the case of a Termination of Employment by the Company due to Disability
or as a result of the Optionee’s death, the expiration of 12 months from the
date of the Optionee’s Termination of Employment; or

(e) Unless otherwise determined by the Committee, the occurrence of a Change in
Control, provided that any portion of the Option which is or becomes exercisable
as of the occurrence of the Change in Control may be exercised concurrently
therewith.

Section 3.4 Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable; provided, however, that each partial exercise shall be for not
less than 100 shares and shall be for whole shares only.

Section 3.5 Exercise of Option. The exercise of the Option shall be governed by
the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan.

ARTICLE IV.

OTHER PROVISIONS

Section 4.1 Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Subsidiaries or shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause, except as may otherwise be provided by any written agreement
entered into by and between the Company and the Optionee.

Section 4.2 Shares Subject to Plan and Stockholders Agreement. The Optionee
acknowledges that any shares acquired upon exercise of the Option are subject to
the terms of the Plan and the Stockholders Agreement.

Section 4.3 Construction. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of Delaware, without regard to the
principles of conflicts of law thereof, or principles of conflicts of law of any
other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 4.4 Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be

 

7



--------------------------------------------------------------------------------

exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

Section 4.5 Amendment, Suspension and Termination. The Option may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board, provided that, except as
provided by Section 7.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.

Section 4.6 Adjustments in EBITDA and Return on Invested Capital Targets. The
EBITDA and Return on Invested Capital Targets specified in Exhibit A are based
upon certain revenue and expense assumptions about the future business of the
Company as of the date the Option is granted. Accordingly, in the event that,
after such date, the Committee determines, in its sole discretion, that any
acquisition or disposition of any business by the Company or any dividend or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property), recapitalization, reclassification, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution, diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to the Option, then
the Committee shall, in good faith and in such manner as it may deem equitable,
adjust the amounts set forth on Exhibit A to reflect the projected effect of
such transaction(s) or event(s) on EBITDA and/or Return on Invested Capital,
subject to Section 7.1 of the Plan.

Section 4.7 Non-Competition; Non-Solicitation. The Optionee agrees to the
following obligations that he acknowledges to be reasonably designed to protect
the Company’s legitimate business interests without unnecessarily or
unreasonably restricting his post-employment opportunities.

(a) The Optionee shall not, at any time during the Optionee’s employment with
the Company or during the two year period immediately following the date of the
Optionee’s Termination of Employment with the Company (the “Restricted Period”)
directly or indirectly engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership, business or entity (whether
as director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in (either directly or through any
subsidiary or Affiliate thereof) any business or activity which competes with
any of the businesses of the Company or any entity owned by the Company anywhere
in the world. Notwithstanding the foregoing the Optionee shall be permitted to
acquire a passive stock or equity interest in such a business provided the stock
or other equity interest acquired is not more than five percent (5%) of the
outstanding interest in such business.

 

8



--------------------------------------------------------------------------------

(b) During the Restricted Period, the Optionee will not directly or indirectly,
either for himself or on behalf of any other entity, recruit or otherwise
solicit or induce any employee, customer, distributor, contractor, national
builder or supplier of the Company to terminate its employment or arrangement
with the Company, otherwise change its relationship with the Company, or
establish any relationship with the Optionee or any of his affiliates for any
business purpose deemed competitive with the business of the Company. In
addition, during the Restricted Period, the Optionee shall not, either for
himself or on behalf of any other entity, hire or cause to be hired any person
who was employed by the Company at any time during the twelve month period
immediately prior to the date of his Termination of Employment or who thereafter
becomes employed by the Company.

(c) In the event the terms of this Section 4.7 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(d) As used in this Section 4.7, the term “Company” shall include the Company,
its Affiliates, its parent, related entities, and any of its direct or indirect
subsidiaries.

(e) The provisions contained in Section 4.7(a) and Section 4.7(b) may be altered
and/or waived with the prior written consent of the Board or the Committee.

Section 4.8 Nondisclosure of Proprietary Information; Non-Disparagement

(a) Except as he reasonably and in good faith determines to be required in the
faithful performance of the Optionee’s duties or pursuant to Section 4.8(c), the
Optionee shall, during his employment with the Company and after the date of his
termination of employment with the Company, maintain in confidence and shall not
directly or indirectly, use, disseminate, disclose or publish, or use for his
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Optionee’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
his benefit or the benefit of any person, firm, corporation or other entity any
Proprietary Information after the date of the Optionee’s Termination of
Employment will continue so long as such Proprietary Information is not, or has
not by legitimate means become, generally known and in the public domain (other
than by means of the Optionee’s direct or indirect disclosure of such
Proprietary Information) and is continued to be maintained as Proprietary
Information by the Company. The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).

 

9



--------------------------------------------------------------------------------

(b) Upon the Optionee’s Termination of Employment, the Optionee will promptly
deliver to the Company all correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s customers, business plans, marketing
strategies, products or processes.

(c) The Optionee may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel in resisting or otherwise responding to such process.

(d) The Optionee agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time; provided,
that the Optionee may confer in confidence with his legal representatives and
make truthful statements as required by law.

(e) The Company agrees to require the members of the Board and the executive
officers of the Company not to disparage the Optionee, either orally or in
writing, at any time; provided, that, the Company may confer in confidence with
its legal representatives and make truthful statements as required by law.

(f) As used in this Section 4.8, the term “Company” shall include the Company,
its Affiliates, its parent, related entities, and any of its direct or indirect
subsidiaries.

Section 4.9 Injunctive Relief; Right to Cure. It is recognized and acknowledged
by the Optionee that a breach of the covenants contained in Section 4.7 and
Section 4.8 will cause irreparable damage to Company and its goodwill, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate. Accordingly, the
Optionee agrees that in the event of a breach of any of the covenants contained
in Section 4.7 and Section 4.8, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief. Notwithstanding the foregoing, except in the
case of a willful breach of the covenants contained in Section 4.7 and
Section 4.8, the Company shall provide the Optionee with written notice of the
breach and 30 days to cure the breach; provided, however, that notwithstanding
the foregoing the Company shall be entitled to specific performance and
injunctive relief immediately upon the occurrence of any breach of the covenants
contained in Section 4.7 and Section 4.8.

Section 4.10 Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its

 

10



--------------------------------------------------------------------------------

severance from this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

GOODMAN GLOBAL, INC.     By:    Charles A. Carroll Its:     President and Chief
Executive Officer

   

[Name]

 

Residence Address:

                                                     Optionee’s Social Security
Number:                                                              

 

12



--------------------------------------------------------------------------------

EXHIBIT A

NON-QUALIFIED STOCK OPTION AGREEMENT

EBITDA TARGETS AND RETURN ON INVESTED CAPITAL THRESHOLDS

($ Millions)

Year Ending December 31

 

     2005     2006     2007     2008     2009  

EBITDA Target

   $ 185     $ 230     $ [       ]   $ [       ]   $ [       ]

Return on Invested Capital Thresholds

     ___ %     ___ %     ___ %     ___ %     ___ %



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

GOODMAN GLOBAL, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of December 29, 2005 (the
“Grant Date”) by and between Goodman Global, Inc., a Delaware corporation (the
“Company”) and [Name of Officer], an employee of the Company (or one of its
Subsidiaries), hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the Company wishes to carry out the 2004 Stock Option Plan of Goodman
Global, Inc. (as it may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 6.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Stock Option provided for herein to the Optionee as an inducement to enter into
or remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1    “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act.

Section 1.2    “Cause” shall mean the Company or a Subsidiary having “Cause” to
terminate the Optionee’s employment, as defined in any employment, severance or
other written agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Company or a Subsidiary shall have
“Cause” to terminate the Optionee’s employment upon: (a) the Optionee’s willful
failure to substantially perform his duties as set forth in any employment or
severance agreement or otherwise (other than any such failure resulting from the
Optionee’s Disability) which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure; (b) the Optionee’s
willful failure to carry out, or comply with,

 

1



--------------------------------------------------------------------------------

in any material respect any lawful and reasonable directive of the Board or his
superiors, which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure; (c) the Optionee’s commission at any
time of any act or omission that results in, or that may reasonably be expected
to result in, a conviction, plea of no contest or imposition of unadjudicated
probation for any felony or crime involving moral turpitude; (d) the Optionee’s
unlawful use (including being under the influence) or possession of illegal
drugs on the Company’s premises or while performing the Optionee’s duties and
responsibilities; or (e) the Optionee’s commission at any time of any act of
fraud, embezzlement, misappropriation, material misconduct, or breach of
fiduciary duty against the Company (or any predecessor thereto or successor
thereof).

Section 1.3    “Change in Control” shall mean the first to occur of the
following events:

(a) The consummation of (i) a direct or indirect sale or other disposition of
all or substantially all the assets of the Company, or (ii) a change in
ownership or control of the Company effected through a transaction or series of
transactions (other than an offering of common stock of the Company, par value
$0.01 per share, by the Company (of either treasury shares or newly issued
shares) to the general public through a registration statement filed with the
Securities and Exchange Commission) (each, a “Business Combination”) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries, the Principal Stockholder or any “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company or the Principal Stockholder) (collectively, a
“Business Combination Person”) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than (A) fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition, or (B) an amount greater than the amount owned or
controlled, directly or indirectly, by the Principal Stockholder of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; provided that, notwithstanding the foregoing, a Change in
Control shall not be deemed to occur pursuant to this Section 1.4 unless a
majority of the members of the board of directors (or similar governing body) of
the entity resulting from such Business Combination are employees of the
Business Combination Person; or

(b) A majority of the members of the Board cease to be Continuing Directors; or

(c) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Section 1.4    “Committee” shall have the meaning set forth in the Recitals
hereto.

Section 1.5    “Common Stock” shall have the meaning set forth in the Recitals
hereto.

Section 1.6    “Company” shall have the meaning set forth in the Recitals
hereto.

 

2



--------------------------------------------------------------------------------

Section 1.7    “Continuing Director” means any person who either (i) was a
member of the Board as of the date of this Agreement; or (ii) was nominated for
election or elected to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election.

Section 1.8    “Disability” shall mean “Disability” as defined in any employment
or severance agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment or severance agreement containing
such a definition, “Disability” shall mean the Optionee’s inability to perform,
with or without reasonable accommodation, the essential functions of the
Optionee’s position for a total of three months during any six month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to the Optionee
or the Optionee’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed.

Section 1.9    “Good Reason” shall mean the Optionee having “Good Reason” to
terminate his employment, as defined in any employment, severance or other
written agreement between the Optionee and the Company or an Affiliate;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Optionee shall have “Good Reason” to
terminate the his employment upon occurrence of any of the following:
(i) failure of the Company or its shareholders to continue the Optionee in that
position, or any other substantially similar position, as he holds as of the
effective date of this Agreement; (ii) a material diminution in the nature or
scope of the Optionee’s responsibilities, duties or authority; (iii) failure of
the Company to make any material payment or provide any material benefit under
any employment or severance agreement; or (iv) the Company’s material breach of
any employment or severance agreement or any Option agreement; provided,
however, that notwithstanding the foregoing the Optionee may not resign his
employment for Good Reason unless: (A) the Optionee provides the Company with at
least 30 days prior written notice of his intent to resign for Good Reason
(which notice is provided not later than the 30th day following the occurrence
of the event constituting Good Reason) and (B) the Company has not remedied the
alleged violation(s) within the 30-day period.

Section 1.10    “Grant Date” shall have the meaning set forth in the Recitals
hereto.

Section 1.11    “Management Stockholders Agreement” shall mean that certain
Stockholders Agreement dated as of December 23, 2004, by and among the Company,
Goodman Global Holdings, Inc. (f/k/a Frio, Inc.), a Delaware corporation, Frio
Holdings, LLC, a Delaware limited liability company, and certain other
stockholders of the Company who are signatories thereto.

Section 1.12    “Option” shall mean the Non-Qualified Stock Option to purchase
Common Stock granted under this Agreement.

Section 1.13    “Plan” shall have the meaning set forth in the Recitals hereto.

Section 1.14    “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

 

3



--------------------------------------------------------------------------------

Section 1.15    “Principal Stockholders” shall mean Frio Holdings, LLC, a
Delaware limited liability company, and its Affiliates.

Section 1.16    “Termination of Employment” shall mean the time when the
employee-employer relationship between an Optionee and the Company (and all of
its subsidiaries or Affiliates) is terminated for any reason, with or without
cause, including, but not by way of limitation, a termination by resignation,
discharge, death or retirement, but excluding a termination where there is a
simultaneous reemployment by the Company (or one of its subsidiaries or
Affiliates). For the avoidance of doubt, the parties acknowledge and agree that
the last sentence of Section 1.30 of the Plan shall not apply with respect to
the Option granted hereunder.

ARTICLE II.

GRANT OF OPTION

Section 2.1    Grant of Option. In consideration of the Optionee’s agreement to
enter into or remain in the employ of the Company or one of its Subsidiaries,
and for other good and valuable consideration, as of the Grant Date, the Company
irrevocably grants to the Optionee the Option to purchase any part or all of an
aggregate of                      shares of Common Stock upon the terms and
conditions set forth in the Plan and this Agreement.

Section 2.2    Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Sections 7.1, 7.2 and 7.3 thereof.

Section 2.3    Option Price. The purchase price of the shares of Common Stock
covered by the Option shall be $110 per share (without commission or other
charge).

ARTICLE III.

EXERCISABILITY

Section 3.1    Commencement of Exercisability

(a) Subject to subsection (b) and (c) and Sections 3.3 and 3.4, the Option shall
become exercisable in four equal and cumulative installments provided that the
Optionee remains continuously employed in active service by the Company from the
Grant Date through such date as follows:

(i) The first installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2006;

(ii) The second installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2007;

(iii) The third installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2008; and

 

4



--------------------------------------------------------------------------------

(iv) The fourth installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2009.

(b) Notwithstanding Section 3.1(a), but subject to Sections 3.1(c), 3.3 and 3.4,
the Option shall become fully vested and exercisable with respect to all shares
covered thereby immediately prior to any Change in Control that occurs following
an Initial Public Offering.

(c) No portion of the Option which is unexercisable at Termination of Employment
shall thereafter become exercisable.

Section 3.2    Duration of Exercisability. The installments provided for in
Section 3.1 are cumulative. Each such installment which becomes exercisable
pursuant to Section 3.1 shall remain exercisable until it becomes unexercisable.

Section 3.3    Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

(b) Except as the Committee may otherwise approve, the 90th day following the
date of the Optionee’s Termination of Employment for any reason other than
(i) termination by the Company for Cause or due to Disability; or (ii) the
Optionee’s death; or

(c) Except as the Committee may otherwise approve, the date of the Optionee’s
Termination of Employment by reason of termination by the Company for Cause; or

(d) In the case of a Termination of Employment by the Company due to Disability
or as a result of the Optionee’s death, the expiration of 12 months from the
date of the Optionee’s Termination of Employment.

Section 3.4    Initial Public Offering. Notwithstanding any other provision in
this Agreement to the contrary, if no Initial Public Offering has occurred on or
prior to December 21, 2006, then (a) the Option shall be forfeited in its
entirety as of December 21, 2006 and (b) in no event shall any portion of the
Option become exercisable pursuant to Section 3.1(a) following December 21,
2006.

Section 3.5    Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable; provided, however, that each partial exercise shall be for not
less than 100 shares and shall be for whole shares only.

Section 3.6    Exercise of Option. The exercise of the Option shall be governed
by the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan; provided, however, that
notwithstanding Section 5.3 of the Plan: (a) any portion of the Option that is
exercisable may be exercised by delivery to the Company’s corporate secretary of
full payment for the shares with respect to which the Option is thereby
exercised, which payment may be made in the form of (i) cash or personal,
certified, or bank cashier check; (ii) surrender of shares of Common Stock,
which have been owned by the

 

5



--------------------------------------------------------------------------------

Optionee for at least six months (or such other minimum length of time as the
Committee determines from time to time to be necessary to avoid adverse
accounting consequences or violation of any applicable law, rule or regulation),
duly endorsed for transfer to the Company with a Fair Market Value (solely for
these purposes, as determined in accordance with the terms of the Management
Stockholders Agreement) on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof or (iii) any combination of the
foregoing; and (b) the payment to the Company of all amounts necessary to
satisfy any and all federal, state and local tax withholding requirements
arising in connection with the exercise of the Option or any portion thereof,
may be made in shares of Common Stock, which have been owned by the Optionee for
at least six months (or such other minimum length of time as the Committee
determines from time to time to be necessary to avoid adverse accounting
consequences or violation of any applicable law, rule or regulation), enclosed
for transfer to the Company with a Fair Market Value (solely for these purposes,
as determined in accordance with the terms of the Management Stockholders
Agreement) on the date of delivery equal to the amounts necessary to satisfy the
portion of such federal, state and local tax withholding requirements arising in
connection with the exercise of the Option which the Optionee elects to be so
satisfied; and, provided, further, that, notwithstanding anything to the
contrary in Section 5.3 of the Plan, following an Initial Public Offering, the
Optionee may (unless the Committee determines that the method of exercise
described in this proviso is reasonably likely to violate any applicable law,
rule or regulation) exercise the Option, or any exercisable portion thereof, by
delivery to the corporate secretary of notice that the Optionee has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price.

ARTICLE IV.

OTHER PROVISIONS

Section 4.1    Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Subsidiaries or shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause, except as may otherwise be provided by any written agreement
entered into by and between the Company and the Optionee.

Section 4.2    Shares Subject to Plan and Management Stockholders Agreement;
Entire Agreement. The Optionee acknowledges that any shares acquired upon
exercise of the Option are subject to the terms of the Plan and the Management
Stockholders Agreement. The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement, including, without limitation, that certain Binding Management
Compensation Term Sheet by and between the Optionee and the Company dated as of
November 18, 2004. The parties further intend that this Agreement (together with
the Plan and the Management Stockholders Agreement) shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 4.3    Construction. This Agreement shall be administered, interpreted
and enforced under the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof, or principles of conflicts of law of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 4.4    Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

Section 4.5    Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Committee or the Board, provided that, except as
provided by Section 7.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.

Section 4.6    Corporate Events and Other Adjustments. Any and all adjustments
made to this Option pursuant to Sections 7.1(a) or 7.1(b) of the Plan or
pursuant to Section 4.5 of this Agreement shall be made by the Committee in
consultation with the Company’s Chief Executive Officer, and the Committee shall
use its good faith best efforts to make any such adjustment in a manner that it
determines is not reasonably likely to (a) dilute or diminish the potential
benefits of this Option or (b) otherwise materially reduce the value of the
Option (all as compared to the facts and circumstances applicable prior to such
adjustment and the applicable transaction or event).

Section 4.7    Section 409A. Notwithstanding any other provision of the Plan or
this Agreement, the Plan and this Agreement shall be interpreted in accordance
with, and incorporate the terms and conditions required by, Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Committee and the Optionee
may, in their mutual discretion, adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to exempt the Option from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the penalty taxes under Section 409A, without materially diminishing the
economic benefits to the Optionee; provided that no such amendment, suspension
nor termination of the Plan or this Agreement shall, without the consent of the
Optionee, impair any rights or obligations of the Optionee under the Option.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

GOODMAN GLOBAL, INC. By:      Its:           [Name of Optionee] Residence
Address:      

 

Optionee’s Social Security Number:        

 

8



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

GOODMAN GLOBAL, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of December 29, 2005 (the
“Grant Date”) by and between Goodman Global, Inc., a Delaware corporation (the
“Company”) and [Name of officer or employee], an employee of the Company (or one
of its Subsidiaries), hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the Company wishes to carry out the 2004 Stock Option Plan of Goodman
Global, Inc. (as it may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 6.1
of the Plan (the “Committee”) has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the Non-Qualified
Stock Option provided for herein to the Optionee as an inducement to enter into
or remain in the service of the Company (or one of its Subsidiaries) and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1    “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act.

Section 1.2    “Cause” shall mean the Company or a Subsidiary having “Cause” to
terminate the Optionee’s employment, as defined in any employment, severance or
other written agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Company or a Subsidiary shall have
“Cause” to terminate the Optionee’s employment upon: (a) the Optionee’s willful
failure to substantially perform his duties as set forth in any employment or
severance agreement or otherwise (other than any such failure resulting from the
Optionee’s Disability) which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure; (b) the Optionee’s
willful failure to carry out, or comply with,



--------------------------------------------------------------------------------

in any material respect any lawful and reasonable directive of the Board or his
superiors, which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure; (c) the Optionee’s commission at any
time of any act or omission that results in, or that may reasonably be expected
to result in, a conviction, plea of no contest or imposition of unadjudicated
probation for any felony or crime involving moral turpitude; (d) the Optionee’s
unlawful use (including being under the influence) or possession of illegal
drugs on the Company’s premises or while performing the Optionee’s duties and
responsibilities; or (e) the Optionee’s commission at any time of any act of
fraud, embezzlement, misappropriation, material misconduct, or breach of
fiduciary duty against the Company (or any predecessor thereto or successor
thereof).

Section 1.4    “Change in Control” shall mean the first to occur of the
following events:

(a) The consummation of (i) a direct or indirect sale or other disposition of
all or substantially all the assets of the Company, or (ii) a change in
ownership or control of the Company effected through a transaction or series of
transactions (other than an offering of common stock of the Company, par value
$0.01 per share, by the Company (of either treasury shares or newly issued
shares) to the general public through a registration statement filed with the
Securities and Exchange Commission) (each, a “Business Combination”) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries, the Principal Stockholder or any “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company or the Principal Stockholder) (collectively, a
“Business Combination Person”) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than (A) fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition, or (B) an amount greater than the amount owned or
controlled, directly or indirectly, by the Principal Stockholder of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; provided that, notwithstanding the foregoing, a Change in
Control shall not be deemed to occur pursuant to this Section 1.4 unless a
majority of the members of the board of directors (or similar governing body) of
the entity resulting from such Business Combination are employees of the
Business Combination Person; or

(b) A majority of the members of the Board cease to be Continuing Directors; or

(c) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Section 1.5    “Committee” shall have the meaning set forth in the Recitals
hereto.

Section 1.6    “Common Stock” shall have the meaning set forth in the Recitals
hereto.

Section 1.7    “Company” shall have the meaning set forth in the Recitals
hereto.

 

2



--------------------------------------------------------------------------------

Section 1.8    “Continuing Director” means any person who either (i) was a
member of the Board as of the date of this Agreement; or (ii) was nominated for
election or elected to the Board with the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election.

Section 1.9    “Disability” shall mean “Disability” as defined in any employment
or severance agreement between the Optionee and the Company or a Subsidiary;
provided, that in the absence of an employment or severance agreement containing
such a definition, “Disability” shall mean the Optionee’s inability to perform,
with or without reasonable accommodation, the essential functions of the
Optionee’s position for a total of three months during any six month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to the Optionee
or the Optionee’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed.

Section 1.12    “Good Reason” shall mean the Optionee having “Good Reason” to
terminate his employment, as defined in any employment, severance or other
written agreement between the Optionee and the Company or an Affiliate;
provided, that in the absence of an employment, severance or other written
agreement containing such a definition, the Optionee shall have “Good Reason” to
terminate the his employment upon occurrence of any of the following:
(i) failure of the Company or its shareholders to continue the Optionee in that
position, or any other substantially similar position, as he holds as of the
effective date of this Agreement; (ii) a material diminution in the nature or
scope of the Optionee’s responsibilities, duties or authority; (iii) failure of
the Company to make any material payment or provide any material benefit under
any employment or severance agreement; or (iv) the Company’s material breach of
any employment or severance agreement or any Option agreement; provided,
however, that notwithstanding the foregoing the Optionee may not resign his
employment for Good Reason unless: (A) the Optionee provides the Company with at
least 30 days prior written notice of his intent to resign for Good Reason
(which notice is provided not later than the 30th day following the occurrence
of the event constituting Good Reason) and (B) the Company has not remedied the
alleged violation(s) within the 30-day period.

Section 1.13    “Grant Date” shall have the meaning set forth in the Recitals
hereto.

Section 1.15    “Option” shall mean the Non-Qualified Stock Option to purchase
Common Stock granted under this Agreement.

Section 1.16    “Plan” shall have the meaning set forth in the Recitals hereto.

Section 1.17    “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

Section 1.18    “Principal Stockholders” shall mean Frio Holdings, LLC, a
Delaware limited liability company, and its Affiliates.

Section 1.21    “Stockholders Agreement” shall mean the stockholders agreement
by and among the Company, Goodman Global Holdings, Inc., a Delaware corporation,
Frio Holdings,

 

3



--------------------------------------------------------------------------------

LLC, a Delaware limited liability company, and certain other stockholders of the
Company who are signatories thereto, in such form as shall be determined by the
Company.

ARTICLE II.

GRANT OF OPTION

Section 2.1    Grant of Option. In consideration of the Optionee’s agreement to
enter into or remain in the employ of the Company or one of its Subsidiaries,
and for other good and valuable consideration, as of the Grant Date, the Company
irrevocably grants to the Optionee the Option to purchase any part or all of an
aggregate of                      shares of Common Stock upon the terms and
conditions set forth in the Plan and this Agreement.

Section 2.2    Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Sections 7.1, 7.2 and 7.3 thereof.

Section 2.3    Option Price. The purchase price of the shares of Common Stock
covered by the Option shall be $110 per share (without commission or other
charge).

ARTICLE III.

EXERCISABILITY

Section 3.1    Commencement of Exercisability

(a) Subject to subsection (b) and (c) and Sections 3.3 and 3.4, the Option shall
become exercisable in four equal and cumulative installments provided that the
Optionee remains continuously employed in active service by the Company from the
Grant Date through such date as follows:

(i) The first installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2006;

(ii) The second installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2007;

(iii) The third installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2008; and

(iv) The fourth installment shall consist of 25% of the shares covered by the
Option and shall become exercisable on December 22, 2009.

(b) Notwithstanding Section 3.1(a), but subject to Sections 3.1(c), 3.3 and 3.4,
the Option shall become fully vested and exercisable with respect to all shares
covered thereby immediately prior to any Change in Control that occurs following
an Initial Public Offering.

(c) No portion of the Option which is unexercisable at Termination of Employment
shall thereafter become exercisable.

 

4



--------------------------------------------------------------------------------

Section 3.2    Duration of Exercisability. The installments provided for in
Section 3.1 are cumulative. Each such installment which becomes exercisable
pursuant to Section 3.1 shall remain exercisable until it becomes unexercisable.

Section 3.3    Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

(b) The 90th day following the date of the Optionee’s Termination of Employment
for any reason other than (i) termination by the Company for Cause or due to
Disability; or (ii) the Optionee’s death; or

(c) The date of the Optionee’s Termination of Employment by reason of
termination by the Company for Cause; or

(d) In the case of a Termination of Employment by the Company due to Disability
or as a result of the Optionee’s death, the expiration of 12 months from the
date of the Optionee’s Termination of Employment.

Section 3.4    Initial Public Offering. Notwithstanding any other provision in
this Agreement to the contrary, if no Initial Public Offering has occurred on or
prior to December 21, 2006, then (a) the Option shall be forfeited in its
entirety as of December 21, 2006 and (b) in no event shall any portion of the
Option become exercisable pursuant to Section 3.1(a) following December 21,
2006.

Section 3.5    Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable; provided, however, that each partial exercise shall be for not
less than 100 shares and shall be for whole shares only.

Section 3.6    Exercise of Option. The exercise of the Option shall be governed
by the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan.

ARTICLE IV.

OTHER PROVISIONS

Section 4.1    Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Subsidiaries or shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause, except as may otherwise be provided by any written agreement
entered into by and between the Company and the Optionee.

Section 4.2    Shares Subject to Plan and Stockholders Agreement. The Optionee
acknowledges that any shares acquired upon exercise of the Option are subject to
the terms of the Plan and the Stockholders Agreement.

 

5



--------------------------------------------------------------------------------

Section 4.3    Construction. This Agreement shall be administered, interpreted
and enforced under the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof, or principles of conflicts of law of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 4.4    Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

Section 4.5    Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Committee or the Board, provided that, except as
provided by Section 7.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.

Section 4.7    Non-Competition; Non-Solicitation. The Optionee agrees to the
following obligations that he acknowledges to be reasonably designed to protect
the Company’s legitimate business interests without unnecessarily or
unreasonably restricting his post-employment opportunities.

(a) The Optionee shall not, at any time during the Optionee’s employment with
the Company or during the two year period immediately following the date of the
Optionee’s Termination of Employment with the Company (the “Restricted Period”)
directly or indirectly engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership, business or entity (whether
as director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in (either directly or through any
subsidiary or Affiliate thereof) any business or activity which competes with
any of the businesses of the Company or any entity owned by the Company anywhere
in the world. Notwithstanding the foregoing the Optionee shall be permitted to
acquire a passive stock or equity interest in such a business provided the stock
or other equity interest acquired is not more than five percent (5%) of the
outstanding interest in such business.

(b) During the Restricted Period, the Optionee will not directly or indirectly,
either for himself or on behalf of any other entity, recruit or otherwise
solicit or induce any employee, customer, distributor, contractor, national
builder or supplier of the Company to terminate its employment or arrangement
with the Company, otherwise change its relationship with the Company, or
establish any relationship with the Optionee or any of his affiliates for any
business purpose deemed competitive with the business of the Company. In
addition, during the Restricted Period, the Optionee shall not, either for
himself or on behalf of any other entity, hire or cause to be hired any person
who was employed by the Company at any time during the twelve month period
immediately prior to the date of his Termination of Employment or who thereafter
becomes employed by the Company.

 

6



--------------------------------------------------------------------------------

(c) In the event the terms of this Section 4.7 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(d) As used in this Section 4.7, the term “Company” shall include the Company,
its Affiliates, its parent, related entities, and any of its direct or indirect
subsidiaries.

(e) The provisions contained in Section 4.7(a) and Section 4.7(b) may be altered
and/or waived with the prior written consent of the Board or the Committee.

Section 4.8    Nondisclosure of Proprietary Information; Non-Disparagement

(a) Except as he reasonably and in good faith determines to be required in the
faithful performance of the Optionee’s duties or pursuant to Section 4.8(c), the
Optionee shall, during his employment with the Company and after the date of his
termination of employment with the Company, maintain in confidence and shall not
directly or indirectly, use, disseminate, disclose or publish, or use for his
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Optionee’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
his benefit or the benefit of any person, firm, corporation or other entity any
Proprietary Information after the date of the Optionee’s Termination of
Employment will continue so long as such Proprietary Information is not, or has
not by legitimate means become, generally known and in the public domain (other
than by means of the Optionee’s direct or indirect disclosure of such
Proprietary Information) and is continued to be maintained as Proprietary
Information by the Company. The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).

(b) Upon the Optionee’s Termination of Employment, the Optionee will promptly
deliver to the Company all correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s customers, business plans, marketing
strategies, products or processes.

(c) The Optionee may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance

 

7



--------------------------------------------------------------------------------

of the return date as possible, make available to the Company and its counsel
the documents and other information sought and shall assist such counsel in
resisting or otherwise responding to such process.

(d) The Optionee agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time; provided,
that the Optionee may confer in confidence with his legal representatives and
make truthful statements as required by law.

(e) The Company agrees to require the members of the Board and the executive
officers of the Company not to disparage the Optionee, either orally or in
writing, at any time; provided, that, the Company may confer in confidence with
its legal representatives and make truthful statements as required by law.

(f) As used in this Section 4.8, the term “Company” shall include the Company,
its Affiliates, its parent, related entities, and any of its direct or indirect
subsidiaries.

Section 4.9    Injunctive Relief; Right to Cure. It is recognized and
acknowledged by the Optionee that a breach of the covenants contained in
Section 4.7 and Section 4.8 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Optionee agrees that in the event of a breach of any of the
covenants contained in Section 4.7 and Section 4.8, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to specific performance and injunctive relief. Notwithstanding the foregoing,
except in the case of a willful breach of the covenants contained in Section 4.7
and Section 4.8, the Company shall provide the Optionee with written notice of
the breach and 30 days to cure the breach; provided, however, that
notwithstanding the foregoing the Company shall be entitled to specific
performance and injunctive relief immediately upon the occurrence of any breach
of the covenants contained in Section 4.7 and Section 4.8.

Section 4.10    Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

Section 4.11    Section 409A. Notwithstanding any other provision of the Plan or
this Agreement, the Plan and this Agreement shall be interpreted in accordance
with, and incorporate the terms and conditions required by, Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Committee may, in its

 

8



--------------------------------------------------------------------------------

discretion, adopt such amendments to the Plan or this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate to exempt the Option from Section 409A or to comply
with the requirements of Section 409A and thereby avoid the penalty taxes under
Section 409A.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

GOODMAN GLOBAL, INC. By:      Its:           [Name of Optionee] Residence
Address:      

 

Optionee’s Social Security Number:        

 

10



--------------------------------------------------------------------------------

NON-QUALIFIED STOCK OPTION AGREEMENT

OF

GOODMAN GLOBAL, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of March 1, 2005 (the “Grant
Date”) by and between Goodman Global, Inc., a Delaware corporation (the
“Company”) and                     , a non-employee director of the Company,
hereinafter referred to as the “Optionee.”

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, the Company wishes to carry out the 2004 Stock Option Plan of Goodman
Global, Inc. (as it may be amended from time to time, the “Plan”), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be to the advantage and best interest of the Company and its
shareholders to grant the Non-Qualified Stock Option provided for herein to the
Optionee as an incentive for increased efforts during service as a non-employee
director of the Company;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1    “Board” shall have the meaning set forth in the Recitals hereto.

Section 1.2    “Common Stock” shall have the meaning set forth in the Recitals
hereto.

Section 1.3    “Company” shall have the meaning set forth in the Recitals
hereto.

Section 1.4    “Grant Date” shall have the meaning set forth in the Recitals
hereto.

Section 1.5    “Management Stockholders Agreement” shall mean that certain
Stockholders Agreement dated as of December 23, 2004, by and among the Company,
Goodman Global Holdings, Inc. (f/k/a Frio, Inc.), a Delaware corporation, Frio
Holdings, LLC, a Delaware limited liability company, and certain other
stockholders of the Company who are signatories thereto.

Section 1.6    “Option” shall mean the Non-Qualified Stock Option to purchase
Common Stock granted under this Agreement.

 



--------------------------------------------------------------------------------

Section 1.7    “Plan” shall have the meaning set forth in the Recitals hereto.

Section 1.8    “Termination of Directorship” shall mean the time when the
Optionee ceases to be a member of the Board for any reason, including but not by
way of limitation, a termination by resignation, failure to be elected or
appointed, death or retirement.

ARTICLE II.

GRANT OF OPTION

Section 2.1    Grant of Option. In consideration of the Optionee’s continued
service as a member of the Board, and for other good and valuable consideration,
as of the Grant Date, the Company irrevocably grants to the Optionee the Option
to purchase any part or all of an aggregate of 4,000 shares of Common Stock upon
the terms and conditions set forth in the Plan and this Agreement.

Section 2.2    Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Sections 7.1, 7.2 and 7.3 thereof.

Section 2.3    Option Price. The purchase price of the shares of Common Stock
covered by the Option shall be $40 per share (without commission or other
charge).

ARTICLE III.

EXERCISABILITY

Section 3.1    Exercisability. As of the Grant Date, the Option shall be fully
vested and immediately exercisable with respect to all shares of Common Stock
subject thereto.

Section 3.2    Expiration of Option. The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

(b) The first anniversary of the Optionee’s Termination of Directorship for any
reason.

Section 3.4    Partial Exercise. Any portion of the Option or the entire Option
may be exercised in whole or in part at any time prior to the time when the
Option or portion thereof becomes unexercisable; provided, however, that each
partial exercise shall be for not less than 100 shares and shall be for whole
shares only.

Section 3.5    Exercise of Option. The exercise of the Option shall be governed
by the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE IV.

OTHER PROVISIONS

Section 4.1    Optionee’s Services as a Director. Nothing in this Agreement or
in the Plan shall confer upon the Optionee any right to continue in the service
of the Company or any of its affiliates (whether as a director or otherwise).

Section 4.2    Shares Subject to Plan and Management Stockholders Agreement. The
Optionee acknowledges that any shares acquired upon exercise of the Option are
subject to the terms of the Plan and the Management Stockholders Agreement.

Section 4.3    Construction. This Agreement shall be administered, interpreted
and enforced under the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof, or principles of conflicts of law of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 4.4    Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

Section 4.5    Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Board, provided that, except as provided by
Section 7.1 of the Plan, neither the amendment, suspension nor termination of
this Agreement shall, without the consent of the Optionee, alter or impair any
rights or obligations under the Option.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

GOODMAN GLOBAL, INC.       By:   Charles A. Carroll Its:   President and Chief
Executive Officer      [Name of Non-Employee Director] Residence Address:      

 

Optionee’s Social Security Number:        

 

4